Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner would like to thank the applicant for the discussion regarding possible examiner amendments.  The examiner understands that the applicant would like to continue work on the application in order to make sure that the claims contain a broader scope than the amendment included.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 (and dependent claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new rejection relies upon Davis et al (EPA 0440202 A2, provided in IDS) for the new limitations.  Additionally, while it is considered that Hitachi did not explicitly teach the adding of correction components, the examiner finds that Hitachi effectively modified the signal using other means, and the use of correction components, adding or subtracting from signals to modify them, is known in the art and would be obvious in light of Hitachi. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka US 20170050310 A1 in view of Hitachi JP60177883A in light of Davis et al (EPA 0440202 A2, provided in IDS, hereafter known as Davis).
Regarding claim 1, Kanaoka teaches a robot system, comprising: a master arm having an operation end (See Kanaoka para [0085]);
A slave arm having a work end (See Kanaoka para [0085]); 
A first sensor that detects a manipulating force given to the operation end by an operator (See Kanaoka para [0013]);
A second sensor that detects a reaction force given to the work end or a workpiece held by the work end (see Kanaoka para [0010]);
A first controller that generates an operating command of the master arm and generates an operating command of the slave arm based on the manipulating force and the reaction force (see Kanaoka claim 1, Figure 2, [0092], [0075]);
A second controller that controls the master arm based on the operating command of the master arm generated by the first controller (see Kanaoka claim 1, Figure 2, [0092], [0075]);
	A third controller that controls the slave arm based on the operating command of the slave arm generated by the first controller (see Kanaoka para [0075]),
…
Kanaoka does not teach wherein the first controller exaggeratedly presents an operating feel to the operator who operates the operation end in a reaction-force sudden change state that is a state in which the reaction force changes rapidly with time 
and wherein in the reaction-force sudden change state, the first controller generates a correction component based on the reaction force, the correction component being added to the operating command of the master arm to correct the operating command of the master arm, the operating command of the master arm being generated by the first controller based on a result of calculation between the manipulating force and the reaction force.
However, Hitachi teaches wherein the system controller has an exaggerated expresser configured to exaggeratedly present an operating feel to the operator who operates the operation end in a reaction-force sudden change state that is a state in which the reaction force changes rapidly with time (see Summary Hitachi page 12 and 13)
And wherein in the reaction-force sudden change state, the first controller corrects the operating command of the of the master arm. (see Summary Hitachi page 12 and 13)
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include an exaggerated expresser to exaggeratedly present an operating feel to the operator in a reaction-force sudden change state as mentioned in Hitachi in order to make the user more aware of the state of the operation being conducted.
Therefore, it would be obvious to a person of ordinary skill in the art prior to the effective filing date in light of Kanaoka in Hitachi wherein in the reaction-force sudden change state, the first controller generates a correction component based on the reaction force, the correction component being added to the operating command of the master arm to correct the operating command of the master arm.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Hitachi establishes the concept of desiring to modify the operating command to increase the effectiveness of the master arm’s feel and operation.  The methods of doing this which include filtering, gaining, adding or subtracting from the signal are known in the art as ways to modify a signal or command.  Therefore, it would be obvious to add a component to the signal instead of filtering or gaining, because it would also be expected to change the command in a way that would be favorable.
Davis, however, does teach the operating command of the master arm being generated by the first controller based on a result of calculation between the manipulating force and the reaction force. (Pages 4-5, Columns 4-6, detailed description.  Column 6 in particular describes how the command for the servo of the master arm is generated, and this includes information from the manipulating force and the reaction force.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Kanaoka’s operating method with Davis’ use of having the operating force be created from the manipulating force and reaction force because if the two arms are linked, and the locations and forces of the two should be shared, then it is valuable for them to reflect the forces the other senses.  If a force is acting upon the slave arm, and the user is acting upon the master arm, it would be obvious to understand how strong each force is when generating the command for the master arm, as it would assist in generating a feel and reaction for the master arm that allows the user to perform the action they want to perform, but also provide information about the forces the slave arm is feeling.

Regarding claim 3, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 1, Hitachi further teaches wherein the correction component is a triangular wave component (see Hitachi fig. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include a correction component being generated by the exaggerated expresser in order to make the force feedback manageable for the operator.
Regarding claim 4, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 1, Hitachi further teaches wherein the correction component is a sine wave component (see Hitachi fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include a correction component being generated by the exaggerated expresser in order to make the force feedback manageable for the operator.
Regarding claim 12, Kanaoka teaches A method of controlling a robot system, the robot system including:
A master arm having an operation end (See Kanaoka para [0085]);
A slave arm having a work end (See Kanaoka para [0085]); 
A first sensor that detects a manipulating force given to the operation end by an operator (See Kanaoka para [0013]);
A second sensor that detects a reaction force given to the work end or a workpiece held by the work end (see Kanaoka para [0010]);
A first controller that generates an operating command of the master arm and generates an operating command of the slave arm based on the manipulating force and the reaction force (see Kanaoka claim 1, Figure 2, [0092], [0075]);
A second controller that controls the master arm based on the operating command of the master arm generated by the first controller (see Kanaoka claim 1, Figure 2, [0092], [0075]);
	A third controller that controls the slave arm based on the operating command of the slave arm generated by the first controller (see Kanaoka para [0075]),
…
Kanaoka does not teach the method comprising:
exaggeratedly presenting, by the first controller, an operating feel to the operator who operates the operation end in a reaction-force sudden change state that is a state in which the reaction force changes rapidly with time 
in the reaction-force sudden change state, the first controller generates a correction component based on the reaction force, the correction component being added to the operating command of the master arm to correct the operating command of the master arm, the operating command of the master arm being generated by the first controller based on a result of calculation between the manipulating force and the reaction force.
However, Hitachi teaches exaggeratedly presenting, by a first controller, an operating feel to the operator who operates the operation end in a reaction-force sudden change state that is a state in which the reaction force changes rapidly with time (see Summary Hitachi page 12 and 13)
in the reaction-force sudden change state, the first controller corrects the operating command of the of the master arm. (see Summary Hitachi page 12 and 13)
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include an exaggerated expresser to exaggeratedly present an operating feel to the operator in a reaction-force sudden change state as mentioned in Hitachi in order to make the user more aware of the state of the operation being conducted.
Therefore, it would be obvious to a person of ordinary skill in the art prior to the effective filing date in light of Kanaoka in Hitachi wherein in the reaction-force sudden change state, the first controller generates a correction component based on the reaction force, the correction component being added to the operating command of the master arm to correct the operating command of the master arm.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Hitachi establishes the concept of desiring to modify the operating command to increase the effectiveness of the master arm’s feel and operation.  The methods of doing this which include filtering, gaining, adding or subtracting from the signal are known in the art as ways to modify a signal or command.  Therefore, it would be obvious to add a component to the signal instead of filtering or gaining, because it would also be expected to change the command in a way that would be favorable.
Davis, however, does teach the operating command of the master arm being generated by the first controller based on a result of calculation between the manipulating force and the reaction force. (Pages 4-5, Columns 4-6, detailed description.  Column 6 in particular describes how the command for the servo of the master arm is generated, and this includes information from the manipulating force and the reaction force.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Kanaoka’s operating method with Davis’ use of having the operating force be created from the manipulating force and reaction force because if the two arms are linked, and the locations and forces of the two should be shared, then it is valuable for them to reflect the forces the other senses.  If a force is acting upon the slave arm, and the user is acting upon the master arm, it would be obvious to understand how strong each force is when generating the command for the master arm, as it would assist in generating a feel and reaction for the master arm that allows the user to perform the action they want to perform, but also provide information about the forces the slave arm is feeling.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka in view of Hitachi in light of Davis and further in view of Stephen WO 2012149435 A2.
	Regarding claim 6, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 1, however, neither Kanaoka nor Hitachi explicitly teach wherein the operating command is a positional instruction 
However, Stephen teaches wherein the operating command is a positional instruction (see Stephen para [00139]).
	Therefore, it would have been obvious to a person having ordinary skill in the art to a person to modify the robot system as taught in Kanaoka to include an operating command being a positional instruction as mentioned in Stephen in order to complete an operation in accordance with the operator’s demand. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka in view of Hitachi in light of Davis and further in view of Stephen, further in view of Jacobsen et al. (US 2012/0328395).
Regarding claim 7, the combination of Kanaoka, Hitachi, and Stephen teach the robot system as taught in claim 6, however, they do not teach wherein the first controller generates a compensation component to compensate an offset in a spatial relationship between the slave arm and the master arm based on positional information on the slave arm, and positional information on the master arm considering the correction component.
Jacobsen teaches a positional offset compensator configured to generate a compensation component to compensate an offset in a spatial relationship between the slave arm and the master arm based on positional information on the slave arm, and positional information on the master arm considering the correction component [0237].  Jacobsen teaches that the compensation component is beneficial to enable the user to operate the master arm in a more comfortable position [0237].
It would have been obvious to one of ordinary skill in the art to provide Kanaoka, Hitachi, and Stephen with Jacobsen in order to improve the system by enabling the user to operate the master arm in a more comfortable position, as taught by Jacobsen.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka in view of Hitachi in light of Davis and further in view of Stephen, Jacobsen, and further in view of Fudaba.
Regarding claim 18, the combination of Kanaoka, Hitachi, Stephen and Jacobsen teaches the robot system as addressed above in claim 7, however the combination of Kanaoka, Hitachi, and Stephen does not teach further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data 
And one or more work states are classified according to the collected data 
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force 
However, Fudaba teaches further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see Fudaba  para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]),
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba. Furthermore, the tasks containing different force and direction information being executed by the robot are interpreted to be different work states.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute.
Claim 8, 10, 11, 13, 14, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka in view of Hitachi in light of Davis and further in view of Fudaba US 20150360365 A1.
Regarding claim 8, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 1, however, neither Kanaoka nor Hitachi explicitly teach further comprising:
a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data,
And one or more work states are classified according to the collected data,
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force
However, Fudaba teaches a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see US Fudaba para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]),
 Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba. The tasks containing different force and direction information being executed by the robot are interpreted to be different work states.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute. 
Regarding claim 10, the combination of Kanaoka, Hitachi, and Fudaba teaches the robot system as taught in claim 8, Hitachi further teaches wherein the first controller determines, during the operation of the robot system, that the work state is a state where an workpiece held by the work end is inserted into the object when the positional information on the slave arm is located in a given direction from a given position, and the reaction force varies (see Hitachi page 13 and 14).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of a work state determinator to determine a state in which a workpiece is held by the work end and the reaction force varies as addressed in Hitachi in order to balance the forces being exerted in an operation.
Regarding claim 11, the combination of Kanaoka, Hitachi, and Fudaba teaches the robot system as taught in claim 8, Hitachi further teaches wherein the first controller presents the operator the work state by at least one of sound, vibration of the master arm, and light (see Hitachi claim 1).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of the vibration of the master arm as mentioned in Hitachi in order to make the user more aware of the state of the operation being conducted.
Regarding claim 14, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 3, neither Kanaoka nor Hitachi teaches further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data, 
And one or more work states are classified according to the collected data
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force
However, Fudaba teaches further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see US Fudaba para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]), 
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute.
Regarding claim 15, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 4, Neither Kanaoka nor Hitachi teach further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data,
And one or more work states are classified according to the collected data 
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force.
However, Fudaba teaches further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see Fudaba para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]),
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute.
Regarding claim 17, the combination of Kanaoka, Hitachi, Stephen teaches the robot system as taught in 6, however the combination of Kanaoka, Hitachi, and Stephen does not teach further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data 
And one or more work states are classified according to the collected data 
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force 
However, Fudaba teaches further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see Fudaba  para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]),
Wherein the first controller determines, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute.
	Regarding claim 20, , the combination of Kanaoka, Hitachi, and Fudaba teaches the robot system as taught in claim 10, Hitachi further teaches wherein the first controller presents the operator the work state by at least one of sound, vibration of the master arm, and light (see Hitachi claim 1).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of the vibration of the master arm as mentioned in Hitachi in order to make the user more aware of the state of the operation being conducted.
 

Allowable Subject Matter
	
Claims 21 and 22 are allowed.


Claims 5, 9, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200015916 A1 teaches sending vibration master controller to present a work state to the user
US 20070112466 A1 teaches a master slave control device and estimates the reaction force in an operation
US 20180071915 A1 teaches preparing in advance for a plurality of contact states of a workpiece with a peripheral object

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664